Name: Commission Implementing Decision (EU) 2015/129 of 26 January 2015 amending Annex I to Decision 93/52/EEC as regards the recognition of Cyprus as officially free of brucellosis ( B. melitensis ) (notified under document C(2015) 172) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  means of agricultural production;  Europe;  agricultural activity
 Date Published: 2015-01-28

 28.1.2015 EN Official Journal of the European Union L 21/18 COMMISSION IMPLEMENTING DECISION (EU) 2015/129 of 26 January 2015 amending Annex I to Decision 93/52/EEC as regards the recognition of Cyprus as officially free of brucellosis (B. melitensis) (notified under document C(2015) 172) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC defines the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially brucellosis-free. (2) Annex I to Commission Decision 93/52/EEC (2) lists the Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (3) Cyprus has submitted to the Commission documentation demonstrating compliance with the conditions laid down in point 1(b) in Section II of Chapter 1 of Annex A to Directive 91/68/EEC to be recognised as officially free of brucellosis (B. melitensis) for its whole territory. (4) Following an evaluation of the documentation submitted by Cyprus, that Member State should be recognised as being officially free of brucellosis (B. melitensis). (5) Annex I to Decision 93/52/EEC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 93/52/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 January 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 46, 19.2.1991, p. 19. (2) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). ANNEX Annex I to Decision 93/52/EEC is replaced by the following: ANNEX I Officially brucellosis (B. melitensis) free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland CY Cyprus LV Latvia LT Lithuania LU Luxembourg HU Hungary NL Netherlands AT Austria PL Poland RO Romania SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom